Citation Nr: 1607539	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-23 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for coronary artery disease, status post myocardial infarction, from August 1, 2012.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
The Veteran was initially awarded a 10 percent evaluation for service connected coronary artery disease in October 2011, effective August 31, 2010, which is the date of the law change recognizing the disease as a presumptive disability to Agent Orange herbicide exposure. 38 C.F.R. § 3.309 (2015).

In July 2012, the Veteran appealed that rating decision, alleging that he had suffered from a heart attack and received multiple stents. The Veteran's medical records revealed that he received treatment for a heart attack, and in December 2013, the Veteran was awarded a temporary 100 percent rating effective April 16, 2012 due to the heart attack. The rating was reduced to 60 percent effective August 1, 2012.

In May 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record. At the hearing, the Veteran clarified that he only wished to appeal the 60 percent rating, effective August 1, 2012. The Board has characterized the issue accordingly.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Remand is also required to obtain a new examination.

The Veteran contends that he should be awarded a 100 percent rating because he has suffered from additional heart attacks since August 2012.

This matter must be remanded to obtain missing private treatment records, which appear relevant to this appeal. The Veteran indicated that he may have been treated for a heart attack in 2013 or 2014 at Thomas Memorial Hospital in Charleston, West Virginia. Although the Veteran's medical records refer to a possible heart attack in 2013, there are no specific treatment records for it in his file. Accordingly, additional efforts must be undertaken to obtain the missing private treatment records in accordance with VA's duty to assist under 38 C.F.R. § 3.159 (2015). Since these records are missing, the AOJ should contact the Veteran to clarify where he was treated for the 2013 heart attack.

Additionally, there may be outstanding Social Security records that need to be obtained. In the January 2013 examination report, the examiner indicated that the Veteran "went on disability in 1983 following back surgery" and accounted for this when determining the Veteran's cardiac capacity. It is not clear if the Veteran receives any Social Security benefits. Thus, the AOJ should contact the Social Security Administration and any outstanding Social Security records should be obtained.

VA should also obtain all relevant VA treatment records. Bell v. Derwinski, 2 Vet. App. 611 (1992). According to his file, the Veteran last suffered a heart attack in November 2014, but there are no VA treatment records after 2013. Therefore, the AOJ should obtain any additional VA treatment records, including any cardiovascular rehabilitation records.

The Veteran has alleged that his coronary artery disease has worsened since his last examination in January 2013 because he has suffered from multiple heart attacks since then. The Board finds the Veteran's claim credible given an apparent heart attack in November 2014 and a discharge summary from St. Mary's Medical Center in Huntington, West Virginia. Therefore, his claim must be remanded for a new examination. Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Finally, during the hearing, the Veteran indicated that his coronary artery disease had a negative effect on his ability to perform his job and was preventing him from working at a different job after his retirement. As there is evidence of unemployability in connection with the Veteran's claim for a higher disability rating, the issue of entitlement to a TDIU has been raised. See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009). The issue of entitlement to a TDIU must therefore be remanded to the AOJ for initial adjudication.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to ascertain if he had any treatment at a facility other than the St. Mary's Medical Center or Thomas Memorial Hospital. If so, to the extent he has not submitted or previously identified those records, he should identify the places and approximate dates of treatment. As needed, releases should be sought and attempts made to obtain any records that are not on file. All attempts to obtain records should be documented in the Veteran's file.  Records of reported heart attacks since 2012 should be specifically identified and sought.

2. Obtain all records related to any claim for Social Security disability benefits and associate them with the claims, Virtual VA, or VBMS file. If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

3. The AOJ should obtain any VA treatment records, including any cardiovascular rehabilitation records, from the Huntington, West Virginia and Clarksburg, West Virginia medical centers from April 2013 to the present. If the AOJ cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  

4. The Veteran should then be afforded a VA cardiac examination in order to more accurately determine the exact nature and extent of any residuals of coronary artery disease, status myocardial infarction. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any notice that was sent was returned as undeliverable.

The examiner is to be provided access to the Veteran's complete file and specify that all records have been reviewed. In accordance with the latest worksheets for rating coronary artery disease, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his coronary artery disease, status post myocardial infarction. 

The examiner is to discuss the Veteran's heart workload in terms of ejection fraction and METs. If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be provided.

Following completion of the examination, the examiner must address the nature of any disability caused by the Veteran's coronary artery disease, status post myocardial infarction.

Finally, the examiner should fully describe any impact the Veteran's coronary artery disease has on his occupational functioning.

5. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6. After completing any additional development deemed necessary, readjudicate the claims. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

